Exhibit2.1 STOCK PURCHASE AGREEMENT dated as of June 22, 2015 by and between MARSHFIELD INVESTMENT COMPANY, and BEAR STATE FINANCIAL, INC. relating to the purchase and sale of 100% of the Common Stock of METROPOLITAN NATIONAL BANK Table of Contents Page ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE 8 Section 2.01. Purchase and Sale 8 Section 2.02. Purchase Price 8 Section 2.03. Purchase Price Allocation 8 Section 2.04. Fractional Shares 9 Section 2.05. Closing; Deliverables 9 Section 2.06. Anti-Dilution Provisions 10 Section 2.07. Bank Merger 10 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER 10 Section 3.01. Making of Representations and Warranties 10 Section 3.02. Organization, Standing and Authority 11 Section 3.03. Capital Stock 11 Section 3.04. Subsidiaries 11 Section 3.05. Corporate Power 12 Section 3.06. Minute Books 12 Section 3.07. Regulatory Approvals; No Defaults 12 Section 3.08. Reports; Internal Controls 13 Section 3.09. Financial Statements; Undisclosed Liabilities 14 Section 3.10. Absence of Certain Changes or Events 14 Section 3.11. Legal Proceedings 15 Section 3.12. Compliance with Laws 15 Section 3.13. Material Contracts; Defaults 16 Section 3.14. Agreements with Regulatory Agencies 16 Section 3.15. Brokers 17 Section 3.16. Employee Benefit Plans 17 Section 3.17. Labor Matters 19 Section 3.18. Environmental Matters 19 Section 3.19. Tax Matters 21 Section 3.20. Investment Securities 22 Section 3.21. Derivative Transactions 23 Section 3.22. Regulatory Capitalization 23 Section 3.23. Loans; Nonperforming and Classified Assets 23 i Table of Contents (continued) Page Section 3.24. Allowance for Loan and Lease Losses 24 Section 3.25. Trust Business; Administration of Fiduciary Accounts 24 Section 3.26. Investment Management and Related Activities 24 Section 3.27. Repurchase Agreements 24 Section 3.28. Deposit Insurance 25 Section 3.29. CRA, Anti-money Laundering and Customer Information Security 25 Section 3.30. Transactions with Affiliates 25 Section 3.31. Tangible Properties and Assets 25 Section 3.32. Intellectual Property 26 Section 3.33. Insurance 26 Section 3.34. Antitakeover Provisions 27 Section 3.35. Disclosure 27 Section 3.36. ESOP Administration 27 Section 3.37. No Knowledge of Breach 27 Section 3.38. Material Adverse Effect 27 Section 3.39. Accredited Investor 27 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 28 Section 4.01. Making of Representations and Warranties 28 Section 4.02. Organization, Standing and Authority 28 Section 4.03. Capital Stock 28 Section 4.04. SEC Documents; Other Reports 28 Section 4.05. Financial Statements; Internal Controls 29 Section 4.06. Regulatory Approvals; No Defaults 30 Section 4.07. Absence of Certain Changes or Events 30 Section 4.08. Brokers 30 Section 4.09. Tax Matters 31 Section 4.10. Financing 31 Section 4.11. Material Adverse Effect 31 ARTICLE V COVENANTS 31 Section 5.01. Covenants of Parent 31 Section 5.02. Covenants of Buyer 35 Section 5.03. Commercially Reasonable Efforts 35 Section 5.04. Shareholder Approval 35 ii Table of Contents (continued) Page Section 5.05. Regulatory Filings; Consents 36 Section 5.06. Publicity 37 Section 5.07. Access; Information 37 Section 5.08. No Solicitation by Seller; Superior Proposals 37 Section 5.09. Employee Matters 40 Section 5.10. Notification of Certain Changes 41 Section 5.11. Current Information 41 Section 5.12. Board Packages 42 Section 5.13. Transition; Informational Systems Conversion 42 Section 5.14. Access to Customers and Suppliers 42 Section 5.15. Environmental Assessments 42 Section 5.16. Certain Litigation 43 Section 5.17. Director Resignations 43 Section 5.18. Coordination 43 Section 5.19. Confidentiality 44 Section 5.20. Insurance 45 Section 5.21. Intercompany Matters 45 Section 5.22. ESOP Matters 45 Section 5.23. D&O Indemnification 45 Section 5.24. Information Technology Agreement 47 Section 5.25. Director Position 47 Section 5.26. Distribution of Stock Consideration 47 ARTICLE VI
